Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 11/5/2020.

Response to Arguments
The amendment filed on 11/5/2020 has overcome the previous rejection of the claims under 112 rejection. Therefore, the 112 rejection has been withdrawn.
Applicant’s arguments, see remarks (page 7), filed 11/5/2020, with respect to claims 24-25 have been fully considered and are persuasive.  The 112f interpretation of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art reference Cho (et al. US 2020/0107275) discloses power ramping and control in new radio devices, wherein transmission of physical random access channel preamble is performed using physical random access channel resource based on detected beams. Cho further teaches resetting power ramping counter based on failure to detect random access response. Prior art reference failed to teach or disclose message comprising a random access channel (RACH) preamble; determining an order of a plurality of beams for transmitting the message based on an indication of the order.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/RAHEL GUARINO/Primary Examiner, Art Unit 2631